ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on October 29, 1968 (215 So.2d 51), affirming in part and reversing in part the order of the Circuit Court of Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of the United States by its opinion and judgment filed March 9, 1970 (396 U.S. -, 90 S.Ct. 872, 25 L.Ed.2d 218), and mandate now lodged in this court, reversed with costs this court’s judgment and remanded the cause to this court for further proceedings not inconsistent with the said opinion and judgment of the United States Supreme Court.
Now, Therefore, It is Ordered that the mandate of this court heretofore issued in this cause on November 12, 1968 is withdrawn, the opinion and judgment filed October 29, 1968 is vacated, the said opinion and judgment of the Supreme Court of the United States is herewith made the opinion and judgment of this court, the order of the circuit court is reversed and the cause is remanded for further proceedings not inconsistent with the opinion and judgment of the Supreme Court of the United States. Costs allowed on appeal including costs assessed by the United States Supreme Court in the amount of $1,018.04 against Ariadne Shipping Co. Limited, et al., shall be taxed in the circuit court (Rule 3.16, subd. b, F.A.R., 32 F.S.A.).